DETAILED ACTION
Status of Claims:
Claims 1 – 20 are pending. 
Claims 1, 3 – 5, 10, 12 – 14, 16 – 17, and 20 are amended. This rejection is FINAL. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments in the amendments, filed 05/18/2021, have been fully considered but they are not persuasive. The reasons set forth below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1 – 11 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
For independent claim 1, ”a meeting controller”, “a monitoring module”, and “a comparison module” coupled with functional language “to monitor scheduling information for a communication” and “to compare scheduling information and habit information to determine whether a match exists between the scheduling information and the habit information, wherein the habit information comprises one or more habits”. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“a meeting controller … (¶22) Meeting controller 104 can include any suitable module for connecting one or more devices (e.g., devices 112-116) to a communication. By way of example, meeting controller 104 can be a standalone module or a module that is part of communication server 120 … Meeting controller 104 can also be configured to determine a type of device of the user device (e.g., mobile, desktop, or the like) and to include the device type in the habit information”,
“a monitoring module … (¶15) Monitoring module 106, can be part of a communication server 120  … (¶24) Monitoring module 106 is configured to monitor scheduling information for a communication. By way of examples, monitoring module 106 can review calendar information for one or more users (e.g., at a set time interval before a communication is to start) to determine whether any habits have been specified. The scheduling information can include, for example, a reminder that a meeting is about to start”,
“a comparison module … (¶25) Comparison module 108 uses a processor to compare scheduling information and habit information in database 102 to determine whether a match for a habit exists 
For dependent claim 3 and 4, “a habit determination engine” coupled with functional language “to determine one or more habits associated with the communication” and “determines a habit for joining the communication”. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“a habit determination engine …  (¶27) Habit determination engine 122 can be a module to determine a user habit for joining and/or use during a particular communication. For example, habit determination engine 122 can determine how a user joined a particular communication and then have that information stored in database 102. Additionally or alternatively, habit determination engine 122 can monitor a communication and determine one or more in-meeting user habits during the communications”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 9, and 11 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sallam (US 20160277242) and in view of Goldsmith (US 9754243).

As per claim 1, Sallam discloses a communication system comprising: 
	a database comprising user identification information (The user profile portion of each user behavior model includes specific information regarding a particular user such as a user identifier (or user ID) which uniquely identifies the particular user, See ¶79) and habit information corresponding to the user information (The behavior engine of the online meeting server equipment creates these models and periodically updates them by applying predictive analytics to the configuration data in the configuration database (also see FIGS. 4 and 5) so that the models accurately reflect user preferences for future online meetings, See ¶77); 
	a meeting controller (The processing circuitry operating in accordance with the set of online meeting applications forms specialized control circuitry to perform the particular operations of an online meeting server, See ¶61); 
	a monitoring module to monitor scheduling information for a communication (Online meeting interaction of users is monitored to enable the online meeting system to automatically learn and control the user I/O devices to make future online meetings easier, simpler and faster, See ¶95); and 
	a habit determination engine to determine one or more habits associated with the communication (The behavior engine of the online meeting server equipment creates these models and periodically updates them by applying predictive analytics to the configuration data in the configuration database (also see FIGS. 4 and 5) so that the models accurately reflect user preferences for future online meetings, See ¶77); and 
	a meeting analytics module that collects parameter information during the communication (During future online meetings, the online meeting server equipment uses the user behavior models to activate and configure the user I/O devices for the users based on current situational factors such as each user's current location, time of day, which user I/O devices are available, See ¶48),
	wherein the habit information comprises one or more habits for joining a communication and one or more in-meeting habits (When a user joins a new online meeting, an online meeting engine of the online meeting server equipment customizes available user I/O devices based on the user behavior model for that user, See ¶66), 
	wherein the meeting controller applies one or more of the in-meeting habits during the communication (The online meeting engine communicates with the behavior engine to refer to the user behavior model for that user and, based on the user's current location, automatically activates and configures the available user I/O devices on behalf of the user to convey user I/O between that user and other users participating in the current online meeting, See ¶66),
	…
	… the meeting controller performs one or more, automatically sending a push notification to join the communication to a user device and automatically joining the user device to the communication (The online meeting equipment can automatically remind users of upcoming online meetings, join users to online meetings, See ¶106), and 
	… determining a method used by the user device to connect to the communication (Collecting the configuration data for the plurality of user I/O devices includes obtaining initial settings from the plurality of user I/O devices. In these arrangements, the initial settings customize operation of the plurality of user I/O devices during an initial online meeting of the particular user which occurs prior to the current online meeting (e.g., camera direction, volume level, brightness, etc.), See ¶8) and automatically updating the habit information with a habit corresponding to the method used by the (As users engage in initial online meetings with colleagues, peers, friends, etc., online meeting circuitry collects histories of which user I/O devices are available and used by each user. Predictive analytics is then applied to derive user behavior models which control activation and configuration of those user I/O devices during future online meetings, See ¶90).  
	
	Sallam however does not expressly disclose:
	a comparison module to compare scheduling information and habit information to determine whether a match exists between the scheduling information and the habit information, wherein the habit information comprises one or more habits and determines wherein if a habit for joining a communication exists in the scheduling information or wherein if a habit for joining the communication does not exist.

	Goldsmith discloses:
	a comparison module to compare scheduling information and habit information to determine whether a match exists between the scheduling information and the habit information (The environment data analyzer module may, among other functionality, analyze data to determine new stored behavior rules to store in behavior data, or analyze incoming environmental sensor data or meeting request data, and compare them to stored behaviors to make a behavior determination, See Col. 7, Lines 16 - 29), 
	wherein if a habit for joining a communication exists in the scheduling information (When a stored behavior is met, the intelligent suggestion module determines the appropriate suggestion(s), warning(s), notification(s), or tip(s) (or other information) to be sent to a participant system and to be displayed (and/or stored), See Col. 7, Lines 30 - 45), …
	wherein if a habit for joining the communication does not exist (Participant data may also be accessed to either create a stored behavior, or to be compared to stored behaviors, See Col. 6, Lines 40 – 57 / *Examiner’s note: a stored behavior is created when the behavior/habit does not exist), …



As per claim 2, the communication system of claim 1, wherein a method used by the user device to join the communication is selected from the group consisting of joining via an application on the user device, requesting a call to the user device to join the communication, requesting a link to join the communication, receiving a pushed call to the user device to join the communication, and receiving a pushed link to join the communication (Sallam, The agent can contain the following code: (i) a meeting collaboration code to enable the users to participate in online meetings (e.g., an online meeting application), See ¶99).  

As per claim 3, the communication system of claim 1, wherein the one or more in-meeting habits comprise the parameters (Sallam, During future online meetings, the online meeting server equipment uses the user behavior models to activate and configure the user I/O devices for the users based on current situational factors such as each user's current location, time of day, which user I/O devices are available, See ¶48).  

As per claim 4, the communication system of claim 1, wherein the habit determination engine determines a habit for joining the communication (Sallam, When a user joins a new online meeting, an online meeting engine of the online meeting server equipment customizes available user I/O devices based on the user behavior model for that user, See ¶66).  

As per claim 5, the communication system of claim 1, wherein the habit information comprises one or more of user duration of the communication and communication originator (Sallam, The current operator field holds a user identifier which uniquely identifies the user among other users. The timestamp field holds a timestamp which identifies the current time (i.e., time of use). The other fields contain other information to such as default settings, custom operating settings, duration of use, control/status, and so on, See ¶69).  

As per claim 6, the communication system of claim 1, wherein the habit information comprises one or more of video on or off, microphone on or off, a preferred background for video communications, camera settings, volume setting, and tile layout (Sallam, The disclosed techniques involve collection of particular configuration data regarding user I/O devices (e.g., cameras, microphones, displays, speakers, etc.) and generating user behavior models based on that configuration data. Such user behavior models particularly identify preferred user I/O devices and custom settings (e.g., based on past use, based on device capabilities, etc.), See ¶91).  

As per claim 7, the communication system of claim 1, wherein the habit information comprises habits associated with one or more devices (Sallam, The online meeting server equipment collects configuration data from the user I/O devices during online meetings over time, and derives user behavior models for the users from the collected configuration data, See ¶48).  

As per claim 8, the communication system of claim 1, wherein the habit information comprises habits associated with one or more participant types (Sallam, The user profile portion of each user behavior model includes specific information regarding a particular user such as a user identifier (or user ID) which uniquely identifies the particular user, user privileges (e.g., special abilities, access privileges, etc.), user account information (e.g., how long the user has used the online meeting system, address, phone number, email address, online meeting information, etc.), the organization of the user (e.g., company, service, etc.), job title, the user's current location or last known location, as well as other information, See ¶79).  

As per claim 9, the communication system of claim 1, wherein the habit information comprises habits associated with a user's location (Sallam, The online meeting engine communicates with the behavior engine to refer to the user behavior model for that user and, based on the user's current location, automatically activates and configures the available user I/O devices on behalf of the user to convey user I/O between that user and other users participating in the current online meeting, See ¶66).  

As per claim 11, the communication system of claim 1, wherein a communication server (Sallam, Over time, the online meeting server equipment generates and updates user behavior models for each user, See ¶55) comprises the monitoring module (Sallam, Online meeting interaction of users is monitored to enable the online meeting system to automatically learn and control the user I/O devices to make future online meetings easier, simpler and faster, See ¶95).  

As per claim 12, Sallam discloses a communication method comprising the steps of: 
	determining habit information (The behavior engine of the online meeting server equipment creates behavior models, See ¶77); 
	storing the habit information in a database (Periodically updates the models by applying predictive analytics to the configuration data in the configuration database (also see FIGS. 4 and 5) so that the models accurately reflect user preferences for future online meetings, See ¶77); 
	monitoring scheduling information of a user (Online meeting interaction of users is monitored to enable the online meeting system to automatically learn and control the user I/O devices to make future online meetings easier, simpler and faster, See ¶95); 
	…
(The online meeting equipment can automatically remind users of upcoming online meetings, join users to online meetings, See ¶106), and 
	… determining a method used by the user device to connect to the communication (Collecting the configuration data for the plurality of user I/O devices includes obtaining initial settings from the plurality of user I/O devices. In these arrangements, the initial settings customize operation of the plurality of user I/O devices during an initial online meeting of the particular user which occurs prior to the current online meeting (e.g., camera direction, volume level, brightness, etc.), See ¶8) and automatically updating the habit information with the habit corresponding to the method used (As users engage in initial online meetings with colleagues, peers, friends, etc., online meeting circuitry collects histories of which user I/O devices are available and used by each user. Predictive analytics is then applied to derive user behavior models which control activation and configuration of those user I/O devices during future online meetings, See ¶90); and 
	after the communication is established, determining one or more in-meeting habits, and automatically applying the one or more in-meeting habits during the communication (When a user joins a new online meeting, an online meeting engine of the online meeting server equipment customizes available user I/O devices based on the user behavior model for that user. The online meeting engine communicates with the behavior engine to refer to the user behavior model for that user and, based on the user's current location, automatically activates and configures the available user I/O devices on behalf of the user to convey user I/O between that user and other users participating in the current online meeting, See ¶66).  

	Sallam however does not expressly disclose:
	determining whether a match of habit information exists between habit information in a database and habit information in the scheduling information and determining if a match exists or if a match does not exist.


	determining whether a match of habit information exists between habit information in a database and habit information in the scheduling information (The environment data analyzer module may, among other functionality, analyze data to determine new stored behavior rules to store in behavior data, or analyze incoming environmental sensor data or meeting request data, and compare them to stored behaviors to make a behavior determination, See Col. 7, Lines 16 - 29); and 
	if a match exists (When a stored behavior is met, the intelligent suggestion module determines the appropriate suggestion(s), warning(s), notification(s), or tip(s) (or other information) to be sent to a participant system and to be displayed (and/or stored), See Col. 7, Lines 30 - 45), …
	if a match does not exist (Participant data may also be accessed to either create a stored behavior, or to be compared to stored behaviors, See Col. 6, Lines 40 – 57 / *Examiner’s note: a stored behavior is created when the behavior/habit does not exist), …

	It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Goldsmith’s teaching of a comparison module for determining if a habit exists, along with determining how to join a user to a communication to improve Sallam’s system. Both Sallam and Goldsmith disclose systems for analyzing behavior data based on scheduled information. Goldsmith’s system includes an environment data analyzer module for determining if behavior data exists for a user. The combination is an improvement upon the existing system because a comparison module or environment data analyzer determines if a habit/behavior data exists by comparing the scheduling information with habit/behavior information, as taught by Goldsmith, and based on that determination, Sallam’s system can determine how to join a user to a communication, whether it be based on initial settings or previously configured user preference settings. 

As per claim 13, the method of claim 12, wherein a meeting controller automatically applies the one or more in-meeting habits (Sallam, When a user joins a new online meeting, an online meeting engine of the online meeting server equipment customizes available user I/O devices based on the user behavior model for that user. The online meeting engine communicates with the behavior engine to refer to the user behavior model for that user and, based on the user's current location, automatically activates and configures the available user I/O devices on behalf of the user to convey user I/O between that user and other users participating in the current online meeting, See ¶66).  

As per claim 14, the method of claim 12, further comprising a step of continuously monitoring in-meeting habits during the communication (Sallam, By way of example only, the configuration data includes a variety of fields which contains specific data regarding a particular user I/O device and usage. Such configuration data is continuously gathered by the online meeting server equipment over time (e.g., during online meetings), See ¶68).  

As per claim 15, the method of claim 14, further comprising storing the in-meeting habits in the database (Sallam, As shown in FIG. 4, the configuration data database includes entries containing configuration data from the user I/O devices, See ¶67).  

As per claim 16, the method of claim 15, further comprising a step of monitoring one or more parameters, wherein the habit is based on one or more parameters (Sallam, During future online meetings, the online meeting server equipment uses the user behavior models to activate and configure the user I/O devices for the users based on current situational factors such as each user's current location, time of day, which user I/O devices are available, See ¶48).  

As per claim 17, Sallam discloses a communication method comprising the steps of: 
	joining a communication using a user device (When a user joins a new online meeting, an online meeting engine of the online meeting server equipment customizes available user I/O devices based on the user behavior model for that user, See ¶66); 
	…
(The online meeting equipment can automatically remind users of upcoming online meetings, join users to online meetings, See ¶106), and 
	…determining a method used by the user device to connect to the communication (Collecting the configuration data for the plurality of user I/O devices includes obtaining initial settings from the plurality of user I/O devices. In these arrangements, the initial settings customize operation of the plurality of user I/O devices during an initial online meeting of the particular user which occurs prior to the current online meeting (e.g., camera direction, volume level, brightness, etc.), See ¶8) and automatically updating the habit information with a habit corresponding to the method used (As users engage in initial online meetings with colleagues, peers, friends, etc., online meeting circuitry collects histories of which user I/O devices are available and used by each user. Predictive analytics is then applied to derive user behavior models which control activation and configuration of those user I/O devices during future online meetings, See ¶90); 
	monitoring in-meeting habits during the communication  (Online meeting interaction of users is monitored to enable the online meeting system to automatically learn and control the user I/O devices to make future online meetings easier, simpler and faster, See ¶95); and 
	automatically manipulating one or more communication parameters based on an in-meeting habit of the one or more in-meeting habits (The online meeting engine communicates with the behavior engine to refer to the user behavior model for that user and, based on the user's current location, automatically activates and configures the available user I/O devices on behalf of the user to convey user I/O between that user and other users participating in the current online meeting, See ¶66).  

	Sallam however does not expressly disclose:
	determining whether a habit for joining the communication for the user device exists and determining if a habit for joining a communication exists or if a habit for joining the communication does not exist.


	determining whether a habit for joining the communication for the user device exists (The environment data analyzer module may, among other functionality, analyze data to determine new stored behavior rules to store in behavior data, or analyze incoming environmental sensor data or meeting request data, and compare them to stored behaviors to make a behavior determination, See Col. 7, Lines 16 - 29); and 
	if a habit for joining a communication exists (When a stored behavior is met, the intelligent suggestion module determines the appropriate suggestion(s), warning(s), notification(s), or tip(s) (or other information) to be sent to a participant system and to be displayed (and/or stored), See Col. 7, Lines 30 - 45), …
	if a habit for joining the communication does not exist (Participant data may also be accessed to either create a stored behavior, or to be compared to stored behaviors, See Col. 6, Lines 40 – 57 / *Examiner’s note: a stored behavior is created when the behavior/habit does not exist), …

	It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Goldsmith’s teaching of a comparison module for determining if a habit exists, along with determining how to join a user to a communication to improve Sallam’s system. Both Sallam and Goldsmith disclose systems for analyzing behavior data based on scheduled information. Goldsmith’s system includes an environment data analyzer module for determining if behavior data exists for a user. The combination is an improvement upon the existing system because a comparison module or environment data analyzer determines if a habit/behavior data exists by comparing the scheduling information with habit/behavior information, as taught by Goldsmith, and based on that determination, Sallam’s system can determine how to join a user to a communication, whether it be based on initial settings or previously configured user preference settings. 

As per claim 18, the method of claim 17, wherein a meeting controller determines a type of device of the user device (Sallam, The online meeting server equipment manages separate databases for different types of user I/O devices, See ¶75).  

As per claim 20, the method of claim 17, further comprising a step of providing measurable outcomes (Goldsmith, The system may gather data about companies involved in a proposed communication, meeting or transaction, and utilize that data ... The nature of meetings or communications leading to such outcomes (or failing to lead to such outcomes) may similarly be analyzed. It should be understood that such analysis may also be done for individuals or groups of individuals as well as for companies. Data that leads to indirect inferences (such as data about shareholders) may be utilized as well, See Col. 28, Line 64 – Col. 29, Line 11).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sallam (US 20160277242), in view of Goldsmith (US 9754243), and further in view of Amador (US 9516101).

As per claim 10, the combination of Sallam and Goldsmith discloses all limitations of claim 1. 

	The combination of Sallam and Goldsmith however does not expressly disclose:
	a post-meeting database comprising meeting feedback information, wherein the meeting feedback information is used to automatically improve the communication system.

	Amador discloses:
	the communication system of claim 1, further comprising a post-meeting database comprising meeting feedback information, wherein the meeting feedback information is used to automatically improve the communication system (The feedback message is preferably processed and stored. The feedback information of a communication session may additionally be persisted and made accessible through the API—an account holder may access feedback records at any suitable time. The feedback may additionally or alternatively be integrated into a control panel or communication analytics dashboard. The feedback information may additionally be supplemented according to the conditions of how the feedback was received. For example, the state of the communication session can be recorded for when a particular feedback message is obtained (e.g., during the call, end of call, or after the call). Additionally, obtained quality metrics can be integrated into the feedback information, See Col. 6, Lines 15 - 31).  

	It would have been obvious to an artisan of ordinary skill at the time of the Applicant's filing date to combine Amador’s teaching of storing feedback information to automatically improve the communication system and Goldsmith’s teaching of a comparison module for determining if a habit exists, along with determining how to join a user to a communication to improve Sallam’s system. Sallam, Goldsmith, and Amador all disclose systems for improving meeting and conference communications. The combination is an improvement upon the existing system because a comparison module or environment data analyzer determines if a habit/behavior data exists by comparing the scheduling information with habit/behavior information, as taught by Goldsmith, and based on that determination, Sallam’s system can determine how to join a user to a communication, whether it be based on initial settings or previously configured user preference settings, and store feedbacks of the communication to improve the communication system as taught by Amador’s system. 

As per claim 19, the method of claim 17, further comprising steps of determining meeting feedback and automatically sending the meeting feedback to one or more participants (Amador, An auto feedback collection feature may be enabled for the communication platform or alternatively for specific accounts. In absence or in addition to auto controlled feedback collection, feedback alerts may suggest when feedback is recommended, See Col. 4, Lines 36 - 58).  








Remarks
Applicant’s arguments, with regards to independent claims 1, 12, and 17 filed on 05/18/2021 have been fully considered but they are not persuasive. The current arguments are based on independent claims 1, 12, and 17 which are present in the remarks by the applicant.
With respect to independent claim 1, Applicant argues that Sallam does not disclose:
“a habit determination engine to determine one or more habits associated with the communication”. Examiner responds that Sallam teaches a behavior engine that determines habits of communication by analyzing and updating configuration data associated with user preferences for future meetings (¶77).
“a meeting analytics module that collects parameter information during the communication”. Examiner responds that Sallam teaches collecting parameter information based on current situational factors such as each user's current location, time of day, and which user I/O devices are available (¶48)
“wherein the habit information comprises one or more habits for joining a communication and one or more in-meeting habits”. Examiner responds that Sallam teaches habits for joining a communication by customizing devices based on a user behavior model as in-meeting habits when a user joins a new meeting (¶66).
“wherein the meeting controller applies one or more of the in-meeting habits during the communication”.  Examiner responds that Sallam teaches applying in-meeting habits by automatically activating and configuring devices using the meeting and behavior engines during a current online meeting (¶66).
With respect to independent claim 12, Applicant argues that Sallam does not disclose “after the communication is established, determining one or more in-meeting habits, and automatically applying the one or more in-meeting habits during the communication”. Examiner responds that Sallam discloses determining in-meeting habits by referring to a user behavior model and automatically applies in-meeting 
With respect to independent claim 17, Applicant argues that Sallam does not disclose “monitoring in-meeting habits during the communication” and “automatically manipulating one or more communication parameters based on an in-meeting habit of the one or more in-meeting habits”. Examiner responds that Sallam discloses monitoring in-meeting habits by monitoring online meeting interaction of users to automatically learn and control devices for future meetings (¶95). Sallam also discloses automatically manipulating communication parameters using the online meeting engine to communicate with the behavior engine to automatically activate and configure devices based on a learned user behavior model during a meeting to provide in-meeting habits (¶66).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282.  The examiner can normally be reached on M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/NAZIA NAOREEN/Examiner, Art Unit 2458                                                                                                                                                                                                        

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        July 30, 2021